
	

114 S1018 IS: Swatting Won't be Accepted or Tolerated Act of 2015
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1018
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2015
			Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To increase the penalties for fraudulent 9–1–1 calls that result in an emergency response from law
			 enforcement agencies, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Swatting Won't be Accepted or Tolerated Act of 2015 or the SWAT Act.
 2.Increased penaltiesPart I of title 18, United States Code, is amended— (1)in section 1001—
 (A)in subsection (a), in the flush text following paragraph (3), by adding at the end the following: If the offense involves a false, fictitious, or fraudulent statement or representation, whether written or oral, to a Federal law enforcement agency that causes an emergency Federal law enforcement response, the term of imprisonment shall be not more than 8 years.; and
 (B)by adding at the end the following:  (d)Reimbursement (1)In generalThe court, in imposing a sentence on a defendant who has been convicted of an offense under subsection (a) that involves a false, fictitious, or fraudulent statement or representation, whether written or oral, to a Federal law enforcement agency that causes an emergency Federal law enforcement response, shall order the defendant to reimburse any Federal, State, or local government incurring expenses incident to any law enforcement emergency or investigative response to that conduct, for those expenses up to $10,000.
 (2)LiabilityA person ordered to make reimbursement under this subsection shall be jointly and severally liable for such expenses with each other person, if any, who is ordered to make reimbursement under this subsection for the same expenses.
 (3)Civil judgmentAn order of reimbursement under this subsection shall, for the purposes of enforcement, be treated as a civil judgment.; and
 (2)in section 1038(c)(1), by— (A)striking state or local and inserting Federal, State, or local; and
 (B)striking fire or rescue service and inserting fire, rescue, or law enforcement service.  